UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2013  February 28, 2014 Item 1: Reports to Shareholders Semiannual Report | February 28, 2014 Vanguard U.S. Growth Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Funds Expenses. 30 Trustees Approve Advisory Arrangements. 32 Glossary. 34 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ships wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2014 Total Returns Vanguard U.S. Growth Fund Investor Shares 21.16% Admiral™ Shares 21.20 Russell 1000 Growth Index 17.84 Large-Cap Growth Funds Average 19.74 Large-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance August 31, 2013, Through February 28, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $24.67 $29.77 $0.111 $0.000 Admiral Shares 63.91 77.04 0.390 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended February 28, 2014, growth stocks outshined value. This marked a change from the stock market’s recent path, as investors seemed willing to pay more for the shares of quickly expanding companies. Vanguard U.S. Growth Fund flourished in this environment, aided by its advisors’ insightful decisions. The fund returned about 21%, ahead of the average result of its large-capitalization growth peers and the broad U.S. stock market, which includes both growth and value stocks. Please note that Vanguard Growth Equity Fund’s merger with the U.S. Growth Fund was completed in the final week of the six-month period. The move is one of a number of recent Vanguard efforts to simplify and lower the cost of investing for our clients. Fund advisors Delaware Investments Fund Advisers, Wellington Management Company, llp, and William Blair & Company, L.L.C., have now been joined by Baillie Gifford Overseas Ltd. and Jennison Associates LLC, who previously managed the Growth Equity Fund. I would also like to congratulate and thank the team at William Blair, which in April marked its tenth anniversary advising the U.S. Growth Fund. William Blair has helped the fund emerge from a challenging stretch and begin to deliver the type of competitive performance results that have 2 characterized it for many of its 55 years. We are grateful to William Blair for its service to Vanguard shareholders. A mostly positive environment lifted U.S. stock market returns Favorable corporate earnings, generally positive economic news, improved investor sentiment, and the Federal Reserve’s accommodative bond-buying program all helped the broad U.S. stock market post a six-month return of about 16%. International stocks, in aggregate, rose about 12%. Most of this strength came from the developed markets of Europe; the developed markets of the Pacific region managed single-digit returns, as did emerging markets. Emerging markets experienced particularly volatile results amid concerns about China’s slowing economy and the effects of higher interest rates as the Fed winds down its stimulus. Bonds staged rebound after last year’s swoon Bonds, which had slumped notably in 2013 as investors worried over the future of the Fed’s bond-buying program, delivered solid results for the six months. Even as the Fed began trimming its purchases in January, bonds seemed to regain their appeal for investors. The broad U.S. taxable bond market returned 2.84%. The yield of the 10-year Treasury note finished at 2.64%, down Market Barometer Total Returns Periods Ended February 28, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.67% 26.34% 23.63% Russell 2000 Index (Small-caps) 17.75 31.56 26.63 Russell 3000 Index (Broad U.S. market) 15.83 26.74 23.86 FTSE All-World ex US Index (International) 12.20 12.19 17.71 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.84% 0.15% 5.13% Barclays Municipal Bond Index (Broad tax-exempt market) 5.71 -0.21 5.68 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.39% 1.13% 2.04% 3 a bit from 2.76% at the end of August. (Bond prices and yields move in opposite directions.) Municipal bonds, which had declined sharply in the fiscal year ended August 31, regained some ground, returning 5.71%. The market was roiled during the summer by concerns about Detroit’s bankruptcy and Puerto Rico’s fiscal woes, but as the headlines receded, investors seemed to take a more comprehensive view of state and local finances. Our chief investment officer, Tim Buckley, noted recently that, on the whole, “Municipalities out there are actually doing a lot better than they were a few years ago.” Money market and savings account returns remained capped by the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 4.93%. The fund’s rebound continued as growth stocks moved ahead The U.S. Growth Fund grappled with a variety of challenges in the first decade of the 21st century. Many of its struggles were the result of two historic bear markets and dynamics that favored value and small-capitalization stocks over growth and large-cap for long periods as the markets recovered. Other problems stemmed from subpar stock and sector decisions. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.45% 0.31% 1.22% The fund expense ratios shown are from the prospectus dated December 23, 2013, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2014, the annualized expense ratios were 0.44% for Investor Shares and 0.30% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Large-Cap Growth Funds. 4 Over the last few years, however, the fund has been rebounding from that decade, and its previous missteps don’t loom quite as large in the rearview mirror. The positive results correspond with fund management changes. In October 2010, Wellington and Delaware Investments Fund Advisers joined William Blair on the fund’s advisory team, replacing a previous advisor. We are encouraged by the fund’s performance and The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper. (You can read the paper, Costs Matter: Are Fund Investors Voting With Their Feet?, at vanguard.com/research.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average 5 management since the transition, and we expect Baillie Gifford and Jennison to add diversity of thought to an already sound investment approach. Growth funds hold stocks of companies expected to generate above-average earnings growth; these companies are inclined to direct their profits to expansion rather than to shareholder dividends. Although growth stocks have the potential to rise sharply, they may also experience greater volatility than their value counterparts and decline more quickly when expectations aren’t met. The information technology sector, home to many growth-oriented companies and comprising one-third of the fund’s holdings on average, was one of the top performers. Technology stocks returned about 25%, and the fund benefited from both its heavy exposure and its advisors’ stock choices. Electronic payment, internet, software, hardware, and storage companies were standouts and offset some misses in the semiconductor industry. Health care stocks, with a weighting of about 13%, on average, composed a smaller percentage of the fund’s holdings but returned an unrivaled 33%. Again, strong stock choices were an advantage. Pharmaceutical and biotechnology companies excelled in a hospitable business climate and found opportunities in new ventures. The advisors’ decisions within the consumer discretionary and consumer staples sectors also lifted results. Internet retailers made a significant difference in the former category and drug retailers in the latter. Overall, the fund notched positive returns in all nine of the industry sectors it invested in. Stock selection wasn’t as sharp in industrials, financials, materials, and energy, but smaller holdings in those groups minimized any adverse effects. For more about the advisors’ strategy and the fund’s positioning during the six months, please see the Advisors’ Report that follows this letter. Investing in one piece of the market can add risk to your portfolio Like other Vanguard funds that are devoted to a particular investment style, the U.S. Growth Fund offers you a low-cost, transparent way to gain exposure to a specific segment of the market. Such funds can do important work within a portfolio by providing access to a sizable but distinct part of the broader stock market. But keep in mind that no matter how important that part is or how well-regarded the fund, such an investment isn’t like owning the broad stock market. By choosing just a slice of the market’s vast pie, you’re also choosing to take on additional risk. Investors overweighting a single segment are exposing themselves to more volatility by reducing their portfolio’s diversification. 6 Diversification is, of course, a powerful strategy for managing risk, and Vanguard generally counsels that investors have exposure to growth and value as well as large-, mid-, and small-cap stocks, in a proportion that approximates the U.S. stock market. You can achieve broad market diversification through a total stock fund or by assembling segment-specific funds to mirror the overall market. Either way, appropriate diversification should remain paramount. As we say in our Principles for Investing Success: Leadership among market segments changes constantly and rapidly, so investors must diversify both to mitigate losses and to participate in gains. (You can read more about our investment principles at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 12, 2014 7 Advisors’ Report For the half-year ended February 28, 2014, Vanguard U.S. Growth Fund returned about 21%, ahead of its benchmark index and its peer-group average. Your fund is managed by five advisors. The use of multiple independent advisors enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table on page 12 presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. The three advisors serving for the entire six months have also prepared a discussion of the investment environment during the period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on March 18, 2014. Baillie Gifford Overseas Ltd. and Jennison Associates LLC joined the advisory team in the period’s final weeks; their comments will be in the annual report for the period ended August 31, 2014. Wellington Management Company, LLP Portfolio Manager: Andrew J. Shilling, CFA, Senior Vice President We aim for our portion of the fund to outperform growth benchmarks and, in the longer term, the broader market. We employ proprietary fundamental research and a rigorous valuation discipline to invest in large-capitalization companies with attractive growth characteristics. Our investment approach is based on identifying companies that possess a clear competitive advantage that will enable them to maintain sustainable, above-average growth. We take a long-term perspective, because we believe that investors often underestimate the potential for growth. Over the past six months, our portfolio performed well and benefited from strong security selection in information technology and consumer staples. Choices were weaker among energy stocks. The portfolio was also aided by sector allocation arising from bottom-up stock selection decisions. This resulted in a lower-than-benchmark weight to consumer staples and almost no holdings in telecommunication services, the weakest sector in the index. Stock selection in information technology—most notably our position in Facebook—boosted relative performance. The company’s shares soared after it reported strong mobile ad revenues. We maintain a position because we view Facebook as a unique asset that continues to experience strong user growth. We believe the company can monetize its user base and traffic at significantly higher rates over time. In consumer staples, the top relative contributor was Green Mountain Coffee Roasters, the leading provider of single-cup brewers and portion packs (K-cups) for 8 coffee and other hot beverages. The market responded favorably to Green Mountain’s better-than-expected earnings results. In February, the stock soared after the company announced a ten-year collaborative agreement with Coca-Cola and Coca-Cola’s purchase of a 10% interest in Green Mountain. We trimmed our position but continue to hold the stock. In our weakest-performing sector, energy, our holdings in Cobalt International Energy, an oil-focused exploration and production company, detracted from relative returns. Shares declined as a result of disappointing well test results. We remain confident in the company’s long-term prospects and maintain a position. At the period’s close, we were most overweighted in the consumer discretionary sector, where we hold several stocks that should benefit from strength in the U.S. housing market. We reduced our exposure to information technology and are now underweighted relative to the benchmark. We are also underweighted in the traditionally defensive consumer staples sector, where we feel valuations are fairly high. We believe the U.S. economy is poised for continued moderate growth, which is in line with consensus expectations. Real gross domestic product and Institute for Supply Management manufacturing data both point to a fairly healthy outlook. Housing remains a bright spot and the employment picture is gradually improving. Last year’s fiscal drag should abate on a year-over-year basis, and the Federal Reserve is likely to remain accommodative through 2014, continuing its zero interest rate policy and only modestly tapering its bond buying. The biggest domestic risks are disruption related to the Affordable Care Act, rising interest rates, and only average valuation support after the past year’s strong equity market. Despite solid returns for the portfolio, we are still finding attractive opportunities in several areas and have been adding to those that have been weak or lagged on a relative basis. Delaware Investments Fund Advisers Portfolio Managers: Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Jeffrey S. Van Harte, CFA, Senior Vice President and CIO–Focus Growth Equity Our philosophy focuses on owning what we believe to be strong companies with strong long-term growth prospects, solid business models, and competitive positions that we believe can expand market share and deliver shareholder value in a variety of 9 market environments. Consistent with our philosophy, stock selection was the main contributor to returns during the period. Commercial travel website Priceline.com was a top performer. The company continues to post attractive financial results based on growth both domestically and in its European hotel booking business. We feel that market share gain is still possible in Europe and that expansion into areas such as Asia will continue to provide growth opportunities. The North American online travel industry has become increasingly competitive and domestic returns may be difficult to sustain. However, opportunities still exist overseas for companies like Priceline.com that have established a lead in markets experiencing significant secular growth. Data solutions company Teradata was one of the largest detractors during the period. The stock declined as the firm reported a mixed outlook and financial results based on weaker-than-expected sales outside the United States and Europe. Although investor concern is rising regarding increasing pressure from competitors, we believe the database warehousing market is growing and can accommodate them. These concerns should be relatively transitory as Teradata continues to sign up new clients and expand its existing business. Despite positive absolute returns in the equity market during the past few years, we believe the many short-term swings in sentiment demonstrate that more than just basic factors are affecting stock prices. The recent volatility suggests to us that investors appear to be struggling with predicting the pace of global economic recovery and are assessing factors such as central bank actions and fiscal policy debates that threaten economic fundamentals. Although fundamentals in some regions may be trending upward (from a very low base during the 2008–2009 financial crisis), we don’t believe we are entering a typical postrecessionary boom cycle. Rather, the lingering effects of the credit crisis could lead to moderate growth at best. In such a tenuous environment, the quality of a company’s business model, competitive position, and management may prove to be of utmost importance. William Blair & Company, L.L.C. Portfolio Managers: James Golan, CFA, Partner, Portfolio Manager David Ricci, CFA, Partner, Portfolio Manager Despite fiscal drag and reduced monetary stimulus, stocks advanced during the period, helped by solid economic and corporate performance. Domestic equities were boosted by an improving housing market, better employment data, and strong corporate profitability. An expanded market valuation multiple driven by lower perceived global systematic risk compared 10 with the elevated risk levels that equity prices had been discounting following the 2008 financial crisis also helped. Strong stock selection drove the portfolio’s outperformance. The largest contributor to relative results was Cognizant Technology Solutions. This leading provider of information technology consulting services benefited from a growing new business pipeline and an expanded range of services. Other standouts included Google (technology) and Green Mountain Coffee Roasters (consumer staples). Shares of Google advanced as the internet search leader reported strong growth. Green Mountain rose after the company announced an agreement to bring Coca-Cola’s global brand portfolio to its forthcoming Keurig Cold beverage system. Stock selection within health care, including positions in Gilead Sciences and Allergan, also added to results. The biggest detractor during the period was Citrix Systems. Investors were disappointed by company results attributable to sluggish corporate IT infrastructure spending and sales issues. Other notable detractors included Citigroup (financials) and Stericycle (industrials). The market is likely to continue to be data dependent, seeking signs that the economic recovery is sustainable. The pace of the Federal Reserve’s tapering and its management of expectations will be critical to limiting volatility. As corporate profit margins remain high, further earnings growth will largely be a function of revenue growth. Although a boost from accelerating GDP growth would be helpful, we look for companies with company-specific revenue and margin drivers. Our bottom-up perspective allows us to focus on identifying and constructing portfolios of high-quality businesses that we believe can sustain outsized earnings growth over the long run. 11 Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 36 2,087 Employs proprietary fundamental research and a Company, LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends, and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. Delaware Investments Fund 36 2,067 Uses a bottom-up approach, seeking companies that Advisers have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. William Blair & Company, L.L.C. 12 726 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Jennison Associates LLC 7 381 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Baillie Gifford Overseas Ltd. 7 379 Uses a fundamental approach to identify quality growth companies. The firm considers the sustainability of earnings growth to be a critical factor in evaluating a company’s prospects. The firm looks for companies with attractive industry backgrounds, strong competitive positions within those industries, high-quality earnings, and a favorable attitude toward shareholders. Cash Investments 2 180 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 12 U.S. Growth Fund Fund Profile As of February 28, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.45% 0.31% 30-Day SEC Yield 0.47% 0.61% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 175 624 3,622 Median Market Cap $37.6B $58.6B $42.4B Price/Earnings Ratio 28.3x 22.2x 19.8x Price/Book Ratio 4.5x 5.0x 2.6x Return on Equity 21.3% 22.9% 16.8% Earnings Growth Rate 21.0% 15.5% 12.0% Dividend Yield 0.9% 1.6% 1.9% Foreign Holdings 3.7% 0.0% 0.0% Turnover Rate (Annualized) 29% — — Short-Term Reserves 1.0% — — Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index FA Index R-Squared 0.97 0.93 Beta 1.15 1.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Google Inc. Internet Software & Services 4.7% MasterCard Inc. Data Processing & Outsourced Services 3.3 priceline.com Inc. Internet Retail 2.8 Visa Inc. Data Processing & Outsourced Services 2.6 Allergan Inc. Pharmaceuticals 2.4 EOG Resources Inc. Oil & Gas Exploration & Production 1.9 QUALCOMM Inc. Communications Equipment 1.9 Gilead Sciences Inc. Biotechnology 1.9 Microsoft Corp. Systems Software 1.7 Celgene Corp. Biotechnology 1.7 Top Ten 24.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 23, 2013, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2014, the annualized expense ratios were 0.44% for Investor Shares and 0.30% for Admiral Shares. 13 U.S. Growth Fund Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Growth Market Fund Index FA Index Consumer Discretionary 23.2% 19.6% 13.2% Consumer Staples 6.6 11.4 8.2 Energy 4.9 4.6 9.3 Financials 8.7 5.5 17.2 Health Care 15.6 12.8 13.3 Industrials 7.2 12.2 11.5 Information Technology 30.8 27.1 18.3 Materials 2.5 4.5 3.9 Other 0.1 0.0 0.0 Telecommunication Services 0.4 2.2 2.1 Utilities 0.0 0.1 3.0 14 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 31, 2003, Through February 28, 2014 Average Annual Total Returns: Periods Ended December 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
